Supreme Court

                                                                    No. 2018-67-M.P.


    In re Michael F. Kraemer (Determination      :
    that an Inactive Member of the Bar not be
     Required to Maintain Membership in the
          Rhode Island Bar Association).

                                             ORDER

         On March 8, 2018, attorney Michael F. Kraemer1 filed a petition with the Supreme Court

seeking a determination that an inactive member of the Rhode Island bar not be required to

maintain membership in the Rhode Island Bar Association (RIBA). Having received a response

from the RIBA regarding this matter, we allowed the parties to present oral argument before the

Court on February 28, 2019.

         Shortly thereafter, the Court received a written communication from Carolyn R. Barone,

in her capacity as the President of the RIBA, requesting that the Court forbear from deciding the

petition until the RIBA had an opportunity to review and potentially amend its membership

categories. On March 27, 2019, we entered an order stating that, pending a response from the

RIBA, we would hold this petition in abeyance until May 1, 2019.

         On April 24, 2019, the RIBA submitted a letter to this Court, detailing the RIBA’s revised

membership categories that have been approved by the RIBA House of Delegates, which created

a new membership subcategory entitled “Inactive/Retired.” That subcategory is defined as

members who are “age 70 and older, currently on inactive status with the Supreme Court, and who

affirm that they are retired from the practice of law.” Pursuant to the RIBA’s revised dues

structure, inactive/retired members are not required to pay dues.


1
    In October 2016, Mr. Kraemer retired from the active practice of law.
                                               -1-
       On April 26, 2019, Mr. Kraemer responded and raised additional arguments in opposition

to the revised membership and dues structure.2

       We have carefully considered the contentions raised in Mr. Kraemer’s written memoranda

and presented at oral argument. We note that, in light of the RIBA’s recent membership revisions,

Mr. Kraemer qualifies as an “Inactive/Retired” member of the RIBA and is exempt from paying

membership dues. Thus, we are satisfied that Mr. Kraemer’s contentions regarding mandatory

membership dues are moot. We further conclude that we are not persuaded by Mr. Kraemer’s

claim that inactive members of the bar—who elect not to resign—should not be required to

maintain membership in the RIBA. Mr. Kraemer has failed to provide any legal analysis to support

this claim. In his memoranda to this Court, Mr. Kraemer explicitly stated that “[w]hether this

Court properly mandated bar membership and dues for lawyers practicing in Rhode Island in 1973

is not raised in this petition[.]” Moreover, when questioned at oral argument as to whether he was

raising a constitutional argument, Mr. Kraemer responded that he “is not making a First

Amendment argument”; instead, his argument is that mandatory membership provides no benefit

to inactive/retired attorneys. We, therefore, decline to reach this claim.

       It is hereby ordered that Mr. Kraemer’s petition is denied and dismissed as moot.



       Entered as an Order of this Court this ______ day of June, 2019.

                                              By Order,



                                              _______________________________
                                                           Clerk

2
  With respect to Mr. Kraemer’s final objection, although he raises concerns about other members
of the bar, we are satisfied that Mr. Kraemer can only represent himself in this matter. As such, to
the extent that Mr. Kraemer’s petition pertains to other attorneys, these arguments are not properly
before the Court and, thus, need not be addressed.
                                                -2-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

                                     In re Michael F. Kraemer (Determination that an
                                     Inactive Member of the Bar not be Required to
Title of Case
                                     Maintain Membership in the Rhode Island Bar
                                     Association).
                                     No. 2018-67-M.P.
Case Number
                                     June 10, 2019
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     N/A
Source of Appeal
                                     N/A
Judicial Officer From Lower Court
                                     For Petitioner:

                                     Michael F. Kraemer, Pro Se
Attorney(s) on Appeal
                                     For Respondent:

                                     Armando E. Batastini, Esq.




SU‐CMS‐02B (revised November 2016)